DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-29, 31-37, 39- 45, 47-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-23, respectively of U.S. Patent No. 10,909,740 (Patent ‘740, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of current claims 25-29, 31-37, 39- 45, 47-48 are already included in claims 1-7, 10-23 of Patent ‘740. See Tables below.
Table I:
Current Application 17/158842
US. Patent No. 10,909,740
25-29, 31-37, 39- 45, 47-48
1-7, 10-23, respectively


Table II:
Current Application 17/158842
US. Patent No. 10,909,740
25. A graphics processing apparatus comprising: 

virtualization control circuitry to virtualize graphics processing resources of one or more graphics processing units (GPU), wherein one or more virtual machines (VMs) are to be provided with controlled access to the graphics processing resources in accordance with a graphics virtualization configuration specified, at least in part, in one or more virtualization control registers of the virtualization control circuitry; 

a scheduler to schedule each VM for processing by the graphics processing resources, wherein the scheduler is to assign a time-sliced quantum of the graphics processing resources to each VM in accordance with the graphics virtualization configuration; 


a telemetry data aggregator to combine telemetry data associated with the VMs collected at an end of each time-sliced quantum over a period of time to generate per-VM telemetry data; and 

data repository accessible by a virtualization management application to store the per- VM telemetry, 



wherein the virtualization management application is to access and analyze the per-VM telemetry data and to responsively update the virtualization control registers to specify changes to the graphics virtualization configuration based on the analysis.
1.  A graphics processing apparatus comprising: 

virtualization control circuitry to virtualize graphics processing resources of one or more graphics processing units (GPU), wherein one or more virtual machines (VMs) are to be provided with controlled access to the graphics processing resources in accordance with a current graphics virtualization configuration specified, at least in part, in one or more virtualization control registers of the virtualization control circuitry;  

a scheduler to schedule each VM for processing by the graphics processing resources in accordance with the graphics virtualization configuration, the scheduler to generate a VM switch event responsive to each VM being scheduled for processing on the graphics processing resources;  and 

power management circuitry to collect telemetry data associated with VMs which have completed processing on the graphics processing resources 
and to forward the telemetry data to a telemetry data aggregator, the telemetry data aggregator to combine telemetry data collected for each VM over a period of time to generate per-VM telemetry data and to store the per-VM telemetry data in a data repository accessible by a virtualization management application, 

wherein the virtualization management application is to access and analyze the per-VM telemetry data in the data repository and responsively update the virtualization control registers to specify changes to the graphics virtualization configuration based on the analysis.

From the Tables above, the current claim language is just an obvious alternate version of that of Patent ‘740, since the time-sliced quantum of the graphics processing resources limitation of the current Application is an alternate version of the switching of scheduled graphics processing for each VM 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611